DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7 and 17-20) in the reply filed on 2/24/22  is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ismail et al WO 99/60607 and Umehara et al (US 2013/0236088).
	With respect to Claim 1, Ismail et al  discloses a wafer bonding system (Figure 5) , comprising: a camera  (Figure 5, 520) configured to monitor bonding between two semiconductor wafers (Figure 5, 200); and wafer bonding defect detection circuitry (Figure 5, 500) which in use: receives video (Figure 5, 530)  data from the camera (Figure 5, 520) . See Figure 5 and corresponding text, especially page 9, line 20 to page 10, line 5.  Ismail et al discloses visual inspection of the bond. See page 10, lines 1-5.
	Ismail et al differs from the Claims at hand in that the circuitry itself does not  detect  “a bonding defect, during the bonding between the two semiconductor wafers, based on the received video data”.
	Umehara et al disclose a process monitoring device in method in semiconductor manufacturing which comprises an image monitor camera 101 and an image grabber unit 102 which detects a defect in a semiconductor process based on the received frame image. See Figures 1-2 and 5-7, and corresponding text; and paragraphs 20, 26-28, 30, 33-35 and 68-83.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a monitoring device in the wafer bonding system  of Ismail et al, for its known benefit of detecting defects in a semiconductor manufacturing process, as disclosed by Umehara et al. The use of a known device, a process monitoring device, for its known benefit, detecting errors, would have prima facie  obvious to one of ordinary skill in the art. Moreover, Ismail et al discloses the detection of defects by visual inspection, and the use of the monitoring device of Umehara et al would simply entail the automation of a visual inspection. Automating a manual activity is prima facie obvious. See In re Venner, 262 F2d 91, 95; 120 USPQ 193 (CCPA 1958).
	With respect to Claim 2, the combined references make obvious wherein the wafer bonding defect detection circuitry in use: detects the bonding defect by implementing a video pattern recognition process. See Figures 6-7 and corresponding text of Umehara et al.
	With respect to Claim 3, the combined references make obvious “a wafer bonding video database storing past video data associated with a plurality of bonding defects, wherein the wafer bonding defect detention circuitry, in use, detects the bonding defect based, at least in part, on the past video stored in the wafer bonding video database”. See paragraphs 68 and 71-77 of Umehara et al  .
	With respect to Claim 4, the combined references make obvious “ the wafer bonding detect detection circuitry, in use, determines an action to be taken in response to detecting the bonding defect, the action to be taken including at least one of: stopping a current bonding process, performing a rework process on wafers undergoing bonding, adjusting a parameter of the current bonding process, or adjusting a parameter of a pre-bonding process” . See paragraph 83 of Umehara et al.
	With respect to Claim 5, Ismail et al discloses further comprising a light source configured to emit infrared (IR) light towards a bonding interface of the two semiconductor wafers. See Figure 5, 510 and corresponding text.
	With respect to Claim 7, Ismail et al discloses wherein the two semiconductor wafers are disposed between the camera and the light source and the camera is configured to receive light that is transmitted through the two semiconductor wafers. See Figure 5 and corresponding text. 
	With respect to Claim 17,  Claim 17 is rejected for the reasons as discussed above with respect to Claims 1, 3 and 6. Moreover, the references make obvious  a wafer bonding monitoring system 
	With respect to Claim 18, the combined references make obvious “the bonding defect detection circuitry is further configured to stop the bonding between the two semiconductor wafers in response to detecting the bonding defect”. See paragraph 83 of Umehara et al.
	With respect to Claim 19, the combined references make obvious “ the bonding defect detection circuitry is further configured to adjust a pressure  in the wafer bonding chamber in response to detecting the bonding defect”. See Ismail et al page 2, lines 1-30 where adjustment of pressure is discussed;  and paragraphs 68-86 of Umehara et al.
	With respect to Claim 20, the combined references make obvious “he bonding defect detection circuitry is further configured to adjust a bonding pressure applied to bond the two semiconductor wafers to one another in response to detecting the bonding defect”. See Ismail et al page 2, lines 1-30 where adjustment of pressure is discussed;  and paragraphs 68-86 of Umehara et al.


Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Ismail et al (WO 99/60607) and Umehara et al (US 2013/0236088)  as applied to claims 1-5, 7 and 17-20 above, and further in view of Masahiko et al (JPH09312317).
	Ismail et al and Umehara et al are relied upon as discussed above.
	However, neither reference discloses, wherein  “the light source and the camera are disposed on a same side of the two semiconductor wafers, and the camera is configured to receive light that is reflected by at least one of the two semiconductor wafers”, as required by the Claim at hand. 
	Masahiko is relied upon to disclose a flip chip junction inspection method and device wherein the  light source and the camera are disposed on a same side of the inspected device, and the camera is configured to receive light that is reflected by the inspected device. See the Abstract.
	With respect to Claim 6,  and the limitation “the light source and the camera are disposed on a same side of the two semiconductor wafers, and the camera is configured to receive light that is reflected by at least one of the two semiconductor wafers”, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to place the camera on the same side of the light source in the device of Ismail et al and Umehara et al, for its benefit of inspecting the image reflected of the object. Instead of inspecting light which goes through the object, inspection of light which is reflected off the object would be prima facie to one of ordinary skill in the art as shown by Masahiko et al. Furthermore, the rearrangement of parts is prima facie obvious in the absence of unobvious results. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
March 22, 2022


/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812